and provided further that tUe awro-
      pru&n*aiall        be axmortiowad among the $oJ.loving
      Juxiw    CoUagee :
              *. . . .

           "Univorelty of lioueton,
                                  liouetan,Texae,Jun-
      $45 College Dioleion, Freebmari aad Sqhomre etu-
      dante ody.*   bP--      ‘WU@d)
              Seotlon 3 then proridear
             “Provided that   oaoh of the above Publlo Juq-
      $ar c .L.‘yg eheu Qualify w1thLn the repuire-
      BbPtl"Ot       8 Aotj end provided further that the
      fwdehcuw appropriated ehallb diabwmtdto
      and d&etributed amma&the PubUo Junior Collqpe
      tihuah ualUy to reafbivo lt an the baa18 of
      ~l&yet~~~O)
               P        Dollar8 per oapita far cifeb full
                            lo h a la etlo
                                       y e a r.
                                              ,‘ . ( a *-
      8l.8
        lup p lied.
               Y
              It in   a~parontthat w     thoee Jar&w Collegee named
in   salate Bill
              163 av to pawPioipPt0  LAthe approprlat1on.
Therefore,y o urleaand and third qwettane muet be ane~od In
the aagrttve.    It ie ale0 apparurt that thoee 00lle~8 lldmd
in tho Aot vhioh ~ualkfy uuder the ma0 8u-o to be given the
bumrite or the Aat. ft tOuOW8 that YOU i’i38t QUODtiCm i8
wwored    In the  arf%.mllbtire.
                                              Very truly youre
         " A?P&Ell       SEF 11, 1941.
                                         ATTWEY   GJStUWU,
                                                         CW T;erns




QWSrdb